Lauren Saks




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 4, 2014

                                      No. 04-13-00518-CV

                  Sandra Garza DAVIS f/k/a Sandra C. Saks and Landen Saks,
                                        Appellants

                                                v.

                                  Lauren Saks MERRIMAN,
                                          Appellees

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2011-PC-3466
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

        This is an appeal from the trial court’s “Order Confirming Award of Arbitrator and Final
Judgment.” On February 13, 2014, the law firm of Heinrichs & De Gennaro filed a “First
Amended Motion to Intervene in the Appeal.” In the motion, the firm states it “has a significant
interest in the Judgment in that the Judgment grants the law firm an award of substantial
attorney’s fees against the Saks Family Trust a/k/a ATFL&L which may be affected by the
appeal.” “The law firm seeks, by way of this intervention, to protect its interest in the
Judgment.”

        The trial court’s “Order Confirming Award of Arbitrator and Final Judgment” does not
award the firm attorney’s fees. Instead, the Order confirms the “Arbitrator’s Findings and Final
Award,” in which the Saks Family Trust or ATFL&L was ordered to pay the law firm attorney’s
fees in the amount of $285,000, plus expenses in the amount of $12,358.85, as well as additional
sums in the event of an appeal.

         As a general rule, only parties of record may appeal a trial court’s judgment. In re
Lumbermens Mut. Cas. Co., 184 S.W.3d 718, 723 (Tex. 2006) (orig. proceeding). The Supreme
Court has recognized a limited exception—the virtual-representation doctrine—to the general
rule in that “a person or entity who was not a named party in the trial court may pursue an appeal
in order to vindicate important rights” “if it will be bound by the judgment, its privity of interest
appears from the record, and there is an identity of interest between the litigant and a named
party to the judgment.” Id. at 722. Here, the law firm was not a party to the underlying suit, is
not bound by the “Arbitrator’s Findings and Final Award,” and makes no argument in its motion
that it satisfies the virtual-representation doctrine. Also, the law firm makes no argument that the
actual parties to the “Arbitrator’s Findings and Final Award” are unable to adequately represent
their own interests, and thus indirectly, the interests of the law firm.

       Accordingly, the motion is DENIED.




                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court